Citation Nr: 1818320	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-24 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating for hypertension in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to October 1999 and November 1999 to October 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the RO in Winston-Salem, North Carolina, which in pertinent part, granted service connection for hypertension and assigned a 10 percent initial disability rating.  Jurisdiction over this case is currently with the RO in Roanoke, Virginia.  

The Veteran requested a Board hearing in a July 2014 substantive appeal filed via VA Form 9.  In a July 2017 statement, the Veteran withdrew the request for a Board hearing.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDING OF FACT

For the entire initial rating period on appeal, the service-connected hypertension did not manifest as diastolic blood pressure of predominantly 110 millimeters (mm.) or more, or systolic blood pressure of predominantly 200 mm. or more.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Veteran is in receipt of a 10 percent initial disability rating for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101, for the entire initial rating period from October 29, 2011.  Under Diagnostic Code 7101, a 10 percent rating is assigned for diastolic blood pressure predominately 100 or more, or; systolic blood pressure predominantly 160 or more, or; is the minimum rating for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is assigned for diastolic readings of predominantly 110 or more or systolic readings of 200 or more.  A 40 percent disability rating is assigned for diastolic readings of predominantly 120 or more.  A 60 percent disability rating is assigned for diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Service treatment records reflect the following blood pressure readings: 104/58 in August 1991; 152/82 in January 1996; 126/68 in June 1996; 108/74 in June 1996; 134/83 in August 1996; 138/87, 147/90, and 137/71 in December 1996; 148/57 in May 1997; 132/63 in October 1997; 132/74 in May 1997; 133/83 in December 2007; 137/89 in January 2008; 150/83 in February 2008; 129/89, 135/80, 117/78, 122/82, 139/80, and 128/83 in January 2009; 143/91 in April 2009; 124/90 in May 2009; 132/86 in June 2009; 127/84 in July 2009; 128/82 and 119/80 in September 2009; 121/79 and 119/76 in January 2010; 137/90, 127/80, 121/79, and 125/87 in February 2010; 160/104 in March 2010; 147/102 in March 2010; 147/102 in April 2010; 137/96 and 147/102 in May 2010; 132/88 in June 2010; 138/96, 138/100, and 130/100 in December 2010; and 137/102 in May 2011.

The Veteran was provided with a VA examination in September 2011 prior to separation from active service.  During the September 2011 VA examination, the Veteran reported being diagnosed with hypertension in 2009, although symptoms had existed since 2008.  The Veteran relayed that he was not receiving any treatment for the hypertension at the time, and did not note any overall functional impairment as a result of the hypertension.  Blood pressure readings taken at the time were 146/102, 146/100, and 144/104.  The September 2011 VA examination report reflects a diagnosis of hypertension.

An April 2013 post-service VA treatment record reflects the Veteran presented to establish care and denied having any specific health problem.  The April 2013 VA treatment record shows the Veteran reported a history of hypertension that had its onset in 2007 and that he was started on medication but stopped taking it after one month.  Blood pressure readings taken during the April 2013 visit were 142/95 and 130/94.  At the conclusion of the visit, the VA provider discussed medication compliance and restarted the Veteran on medication to treat the hypertension.

A July 2013 VA treatment record shows the Veteran presented for a follow up appointment for hypertension.  Blood pressure was measured at 127/86 at the time and the VA provider assessed the Veteran's hypertension was now controlled on medication.

A December 2013 VA treatment record reflects the Veteran presented to the emergency department with complaints of chest pressure since the prior night, and that blood pressure was measured at 140/100, which was considered high for him.  Blood pressure measurements taken at the emergency department were 132/83 and 148/101.  Subsequent VA treatment records reflect the blood pressure readings of 131/85 and 124/90 in December 2013, and 137/99 in January 2014.

The Veteran underwent a cardiology stress test for atypical chest pain as reflected in a January 2014 VA treatment record.  The Veteran's baseline blood pressure reading was recorded as 114/79 and the peak blood pressure reading was 151/73.  Thereafter, VA treatment records show the following blood pressure readings: 127/80 in July 2014; 129/86 in January 2015; 125/86 in February 2015; 165/106 in June 2015; and 165/106 in July 2015.

Another July 2015 VA treatment record shows the Veteran provided blood pressure readings taken at home to his VA provider, and such readings reflected diastolic blood pressure was measured no higher than 102 mm. and systolic blood pressure was measured no higher than 170 mm. during the months of June 2015 and July 2015.  Similarly, an August 2015 VA treatment record shows the Veteran provided blood pressure readings taken at home, which showed diastolic blood pressure was measured no higher than 90 mm. and systolic blood pressure was measured no higher than 142 mm. in the months of July 2015 and August 2015.  The August 2015 VA treatment record also contains the VA provider's assessment that the Veteran's home blood pressure readings were in the acceptable range.

More recent VA treatment records show blood pressure readings were 131/85 in October 2015 and 122/81 in June 2016.  A January 2017 VA treatment record shows the Veteran's blood pressure was noted as elevated given that he did not take his medication for the day.  The January 2017 VA provider assessed that the Veteran's hypertension was uncontrolled due to non-compliance with medication; notwithstanding the Veteran's medication non-compliance, blood pressure was measured at 150/93.

Based on the foregoing, the Board finds that the evidence is against finding that the Veteran's systolic blood pressure is predominately 200 mm. or more, or that diastolic blood pressure is predominantly 110 mm. or more as none of the readings detailed above show that systolic blood pressure was measured above 200 mm. at any time, or that diastolic blood pressure was measured above 110 mm. at any time, let alone that systolic and diastolic blood pressure were predominantly measured above 200 mm. and 110 mm., respectively, as is required for a higher 20 percent initial disability rating.  As the preponderance of the evidence is against the appeal for a higher initial disability rating for hypertension in excess of 10 percent for the entire initial rating period on appeal from October 29, 2011, the appeal must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

An initial disability rating in excess of 10 percent for service-connected hypertension is denied.



____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


